              Case 17-10679-LSS          Doc 274-4    Filed 07/21/21     Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 7

MAD CATZ, INC.,                                    Case No. 17-10679 (LSS)

                               Debtor.


                                 CERTIFICATE OF SERVICE


         I, Alan M. Root, hereby certify that on July 21, 2021, I caused to be served a copy of the

Notice of Seventh Interim Fee Application of Archer & Greiner, P.C., Attorneys for David W.

Carickhoff, Chapter 7 Trustee, for Compensation and Reimbursement of Expenses for the Period

April 1, 2020 through June 30, 2021 on all parties on the attached service list by electronic mail.

Dated: July 21, 2021                              By: /s/ Alan M. Root
                                                  Alan M. Root (No. 5427)
                                                  ARCHER & GREINER, P.C.
                                                  300 Delaware Avenue, Suite 1100
                                                  Wilmington, DE 19801
                                                  Telephone (302) 777-4350
                                                  Email aroot@archerlaw.com

                                                  Attorneys for the Chapter 7 Trustee
            Case 17-10679-LSS        Doc 274-4   Filed 07/21/21   Page 2 of 3




                                      SERVICE LIST

Matthew Barry Lunn, Esquire                  Linda J. Casey
Young, Conaway, Stargatt & Taylor LLP        Office of United States Trustee
1000 North King Street                       844 King Street
Wilmington, DE 19801                         Suite 2207
302-571-6600                                 Wilmington, DE 19801
Email: bankfilings@ycst.com                  Email: Linda.Casey@usdoj.gov
Attorneys for Debtor

Michael D. Breslauer , Esquire               Jason A. Starks
Solomon Ward Seidenwurm & Smith              Assistant Attorney General
401 B Street, Suite 1200                     Bankruptcy & Collections Division MC 008
San Diego, CA 92101                          PO Box 12548
619-238-4804                                 Austin, TX 78711-2548
619-615-7904 (fax)                           Jason.starks@oag.texas.gov
mbreslauer@swsslaw.com
Attorneys for TPP 212 Scripps, LLC

Sally E. Veghte, Esquire                     Corinne Samler Brennan, Esquire
Klehr Harrison Harvey Branzburg LLP          Klehr Harrison Harvey Branzburg LLP
919 Market Street, Suite 1000                1835 Market Street, Suite 1400
Wilmington, DE 19801                         Philadelphia, PA 19103
302-552-5503                                 215-569-3393
302-426-9193                                 215-568-6603
sveghte@klehr.com                            cbrennan@klehr.com
Attorneys for GameStop Texas Ltd.            Attorneys for GameStop Texas Ltd.

Jason A. Starks                              Aaron C. Smith, Esq.
Assistant Attorney General                   Locke Lord LLP
Bankruptcy & Collections Division MC 008     111 S. Wacker Drive, Suite 4100
PO Box 12548                                 Chicago, IL 60606
Austin, TX 78711-2548                        312-443-0700
Jason.starks@oag.texas.gov                   asmith@lockelord.com

Joesph H. Huston, Jr., Esq.                  Jason Daniel Angelo, Esq.
Stevens & Lee, P.C.                          Stevens & Lee, P.C.
919 N. Market Street, Suite 1300             919 N. Market Street, Suite 1300
Wilmington, DE 19801                         Wilmington, DE 19801
302-425-3310                                 302-425-3311
610-371-7972 (fax)                           610-371-7911 (fax)
jhh@stevenslee.com                           jda@stevenslee.com




                                            2
              Case 17-10679-LSS      Doc 274-4   Filed 07/21/21   Page 3 of 3




L. John Bird                                 Joseph E. Shickich, Jr., Esq.
Fox Rothschild LLP                           Fox Rothschild LLP
919 North Market Street, Suite 300           1001 – 4th Avenue, Suite 4500
Wilmington, DE 19801                         Seattle, WA 98154
302-654-7444                                 206-624-3600
302-654-8920 (fax)                           206-389-1708 (fax)
lbird@foxrothschild.com                      jshickich@foxrothschild.com




221595743v1




                                            3
